DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,714,858 issued to Laursen et al. (“Laursen’858”) in view of U.S. Patent 9,671,264 issued to Kashima (“Kashima”), EP 2602596 by Laursen (“Laursen’596”) from the IDS dated 4/5/2019 and U.S. Patent 7,634,950 issued to Rhodes (“Rhodes”).

As for claim 1, Laursen’858 discloses a compact ultrasonic flowmeter (Fig. 3) for measuring flowrate and other fluid related data, comprising:
a flow tube (110) with a flow bore (see Fig. 3) for passage of the fluid between an inlet (109) and an outlet (111);
a flowmeter housing (104) associated with the flow tube (110);
a single printed circuit board (206) arranged in the flowmeter housing;
a meter circuit (implicitly provided) including two or more ultrasonic transducers (311) provided on the printed circuit board and configured for operating the ultrasonic transducers to transmit and receive ultrasonic wave packets through the fluid;
a display (208) mounted on the printed circuit board (206) and configured for displaying a measured flowrate and other fluid related data; and
one or more battery packs for powering flowmeter operations including at least generic electronics and a meter circuit and a display (col. 5, lines 48-51);

Laursen’858 does not disclose that the single printed circuit board includes a processor for controlling operations of the flowmeter.  Instead, Laursen’858 discloses generic electronics for controlling operations of the flowmeter (col. 5, lines 39-43).
However, Kashima discloses a processor (811; col. 23, lines 49-50) for controlling operations of a flowmeter (col. 8, lines 44-60).
Because Laursen’858 and Kashima both disclose structures for controlling operations of a flowmeter, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the processor of Kashima for the generic electronics of Laursen’858 to achieve the predictable result of controlling operations of a flow meter.
	Laursen’858 as modified by Kashima does not disclose that the processor and the ultrasonic transducers are surface mounted on a lower side of the printed circuit board.
	However, Lauren’596 discloses electronics and ultrasonic transducers that are surface mounted on a lower side of the printed circuit board (Figs. 4, 5 and paragraph [0020]).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flowmeter of Lauren’858 and Kashima by mounting the processor and ultrasonic transducers as disclosed by Lauren’596 so that the PCB need not be turned over during the mounting process, thus simplifying the manufacturing process (Lauren’596: paragraph [0020]).

However, Rhodes discloses a container (101, 104) arranged on top of a printed circuit board (105) and having a compartment (space between 101, 104) configured to contain a desiccant, the container (101, 104) having a through-going opening (see Fig. 3) for receiving a display (105), wherein the container (101, 104) is configured to protect the printed circuit board (105) and other components arranged in a flowmeter housing (see Fig. 3).
Because Laursen’858 and Rhodes disclose structures for protecting components in a flowmeter housing, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the container of Rhodes for the cover and cover holder of Laursen’858 to achieve the predictable result of protecting components in the flowmeter housing.

As for claim 2, Laursen’858 as modified by Kashima, Laursen’596 and Rhodes discloses that the flowmeter housing is integrated with the flow tube (Laursen’858: Fig. 1).

Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,714,858 issued to Laursen et al. (“Laursen’858”) in view of U.S. Patent 9,671,264 issued to Kashima (“Kashima”) and EP 2602596 by Laursen (“Laursen’596”) from the IDS dated 4/5/2019 and U.S. Patent 7,634,950 issued to Rhodes (“Rhodes”) .

As for claim 5, Laursen’858 as modified by Kashima, Laursen’596 and Rhodes discloses all the limitations of the claimed invention including a radio communication device (Laursen’858: 204) mounted on the printed circuit board (Laursen’858: 206),
except an antenna element as recited.
However, Loy discloses a radio communication device (part of 20) electrically coupled to an antenna element (22) via a radio circuit (implicitly provided to connect the antenna to electronics on the circuit board), wherein the antenna element (22) is mounted on a container (20, 24, 26) and releasably coupled (via 20a) to the radio circuit.
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the radio communication device of Laursen’858, Kashima, Laursen’596 and Rhodes by including the antenna as disclosed by Loy in order to allow wireless communications using a shorter antenna connection, thus improving performance and reducing costs (Loy: col. 5, lines 54-60).

As for claim 7, Laursen’858 as modified by Kashima, Laursen’596, Rhodes and Loy discloses that the antenna element (Loy: 22) is connected to the radio circuit via connectors (Loy: 22a) provided on at least one of the printed circuit board (Loy: 20) or the antenna element.

.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,714,858 issued to Laursen et al. (“Laursen’858”) in view of U.S. Patent 9,671,264 issued to Kashima (“Kashima”) and EP 2602596 by Laursen (“Laursen’596”) from the IDS dated 4/5/2019 and U.S. Patent 7,634,950 issued to Rhodes (“Rhodes”) as applied to claim 1, further in view of U.S. Patent 9,175,994 issued to Ueberschlag et al. (“Ueberschlag”).

As for claim 10, Laursen’858 as modified by Kashima, Laursen’596 and Rhodes discloses all the limitations of the claimed invention
except backing devices arranged to provide a holding force to each of the transducers, forcing a lower side of the transducers against the transducer areas.
However, Ueberschlag discloses a backing device (Figs. 2 and 5) arranged to provide a holding force (via 15, 16) to a transducer (17), forcing a lower side of the transducer against a transducer area (20, 21).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flowmeter of Laursen’858, Kashima, Laursen’596 and Rhodes by including the backing device as disclosed by 

As for claim 11, Laursen’858 as modified by Kashima, Laursen’596, Rhodes and Ueberschlag discloses that the backing devices (Ueberschlag: including 2) are mounted on top of the printed circuit board (Ueberschlag: 23) to apply the holding force to an area of the printed circuit board (Ueberschlag: see Fig. 2) containing the ultrasonic transducers.

As for claim 12, Laursen’858 as modified by Kashima, Laursen’596, Rhodes and Ueberschlag discloses that each of the backing devices comprise a backing element (Ueberschlag: 2) abutting at least one of the transducer or the printed circuit board (Ueberschlag: 23) and a restrained resilient member (Ueberschlag: 15) configured to provide the holding force.

As for claim 13, Laursen’858 as modified by Kashima, Laursen’596, Rhodes and Ueberschlag discloses that each of the backing devices includes a bracket element (Ueberschlag: 3) arranged to displaceably receive the backing element (Ueberschlag: 2), and wherein the resilient member (Ueberschlag: 15) is a helical spring retained between the bracket element and the backing element.


Allowable Subject Matter
Claim 14 is allowed.

Claims 4, 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the prior art of record and the examiner’s knowledge does not disclose or suggest a front plate providing a lid for a container, wherein the front plate includes an opening for receiving a display and wherein the front plate is arranged flush with the display.
Regarding claim 6, the prior art of record and the examiner’s knowledge does not disclose or suggest a radio communication device that is configured to detect whether it is electrically connected to an antenna element and a processor that is configured to determine that a container has been lifted above a printed circuit board based on input from the radio communication device that an electrical connection to the antenna element has been disconnected.
Regarding claim 9, the prior art of record and the examiner’s knowledge does not disclose or suggest an antenna element that is mounted on a side face of a container.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853